 1
 2
 3
 4
 5
 6
 7
 8
 9
10                          UNITED STATES DISTRICT COURT
11                       SOUTHERN DISTRICT OF CALIFORNIA
12
13   In re                                             Case No.: 3:19-cv-00062-H-MDD
     RICHARD CHARLES WLODARCZYK,
14
     III,                                              ORDER AFFIRMING
15                               Debtor,               BANKRUPTCY COURT
     __________________________________
16
17   STEPHEN CHEIKES; and THE
     STORYTELLERS GROUP, CO.,
18
                                     Appellants,
19
     v.
20
     RICHARD WLODARCZYK,
21
                                       Appellee.
22
23         On January 9, 2019, Appellants Stephen Cheikes and the Storytellers Group, Co.
24   (collectively, “Appellant”) appealed the bankruptcy court’s judgment in favor of
25   Appellee/Debtor Richard Wlodarczyk. (Doc. No. 1.) Appellant filed his opening brief on
26   April 9, 2019. (Doc. No. 10.) Appellee filed his response brief on May 5, 2019. (Doc. No.
27   12.) On May 20, 2019, Appellant filed his reply brief. (Doc. No. 14.) For the reasons below,
28   the Court affirms the bankruptcy court.

                                                   1
                                                                               3:19-cv-00062-H-MDD
 1                                       BACKGROUND
 2         Cheikes is a non-practicing lawyer with a long history of involvement in cross-
 3   border motion picture finance, and the Storytellers Group is his closely-held Canadian
 4   corporation. (Doc. No. 12-3 at 13–14.) In October 2010, an individual named Shaman
 5   Bakshi introduced Cheikes to a financing opportunity involving the issuance of a Standby
 6   Letter of Credit (“SBLC”). (Doc. No. 10-1 at 168–69.) Bakshi introduced Cheikes to
 7   Wlodarczyk, who would serve as an intermediary to the transaction. (Id. at 171.) For the
 8   transaction, Cheikes would deposit €300,000 into an escrow account to be released to
 9   Sebastian Anthonysamy, who would use the money for the issuance of a €50,000,000
10   SBLC by HSBC in Singapore. (Id. at 170, 187.) The parties entered into an agreement, and
11   Cheikes deposited €300,000 into the escrow account. (Id. at 313–14.) Once the SBLC was
12   ready to be issued, Wlodarczyk told Cheikes to release the €300,000 to Anthonysamy, as
13   was the plan. (Id. at 178.) Cheikes refused to disburse the funds until Wlodarczyk would
14   sign a personal and corporate guarantee promising that Cheikes would not lose any of his
15   €300,000 investment. (Id. at 172.) Wlodarczyk agreed to the condition and executed a
16   guarantee stating:
17         This letter will serve as a Personal and Corporate Guarantee for the 300,000
           Euro issuance fee that you have deposited with Commercial Escrow Services,
18
           Inc. under Escrow# 39-6279-AH. Once these funds are released to the
19         Provider, Mr. Sebastian Anthonysamy, we fully guarantee their performance
           or a refund, if performance is not completed. Their duty to perform, outlined
20
           by the fully executed SBLC Issuance Agreement, is to issue a $50,000,000
21         SBLC from HSBC UK, with the Lender, North American Conveyor
           Company, as the Beneficiary of the Instrument. If these duties are not
22
           performed, we Creative Financial Resources, LLC and myself Personally,
23         Richard Charles Wlodarczyk III, due hereby guarantee the 300,000 Euros
           issuance fee that you are releasing to the Provider Mr. Sabastian
24
           Anthonysamy.
25
     (Id. at 330.) Cheikes then authorized released of the money on March 1, 2011. (Id. at 321.)
26
           Ultimately, Anthonysamy never obtained the SBLC from HSBC. (Doc. No. 7-9 at
27
     13.) Per the parties’ agreement, Cheikes requested that Anthonysamy refund the €300,000.
28
     (Doc. No. 10-1 at 326.) Anthonysamy did not refund the money, and Cheikes asked

                                                  2
                                                                              3:19-cv-00062-H-MDD
 1   Wlodarczyk to honor the guarantee and refund the money. (Id. at 183–84.) Wlodarczyk did
 2   not pay. (Id. at 163, 183–84.)
 3         Accordingly, on March 15, 2013, Cheikes filed, amongst other complaints in other
 4   courts against other parties to the transaction, a complaint in Orange County Superior Court
 5   against Wlodarczyk for breach of contract, conversion, fraud, and negligence, Case No.
 6   30-2013-00637770-CU-BC-CJC. (Id. at 7–16.) In that case, the parties entered into a
 7   settlement agreement and a stipulated judgment (“the Stipulated Judgment”). (Id. at 22–
 8   36.) Wlodarczyk defaulted on his settlement payments two months later, leading Cheikes
 9   to file an ex parte application asking the state court for a judgment pursuant to California
10   Code of Civil Procedure § 664.6 (“CCP § 664.6”). (Id. at 44–47.) The state court, on
11   December 3, 2014, entered judgment in favor of Cheikes and against all Wlodarczyk and
12   his company, Creative Financial Resources, LLC, jointly and severally, in the amount of
13   $200,000. (Id. at 49–50.)
14         Cheikes agreed to postpone enforcement of the Stipulated Judgment in exchange for
15   Wlodarczyk paying $300,000 rather than $200,000. (Id. at 39–42.) Wlodarczyk paid
16   Cheikes $17,500 between February 2015 and May 2016. (Doc. No. 7-3 at 29–38.) Cheikes
17   then brought involuntary Chapter 8 bankruptcy petitions against Wlodarczyk and Creative
18   Financial Resources. (Bankr. S.D. Cal. Nos. 16-06326-CL7; 16-06328-CL7.) Wlodarczyk
19   represented to the bankruptcy court that he was paying his debts in the normal course, so
20   the bankruptcy court dismissed the petitions. (Doc. No. 7-9 at 7.)
21         On March 22, 2017, Wlodarczyk filed for Chapter 7 bankruptcy in the Bankruptcy
22   Court for the Southern of District of California, Bankruptcy Case No. 17-01567-LA7,
23   disclosing a $210,000 debt to Cheikes. (Id.) On June 16, 2017, Cheikes filed an adversary
24   complaint for nondischargeability of Wlodarczyk’s debt, Adversary Proceeding No. 17-
25   90123-CL. (Doc. No. 10-1 at 55–67.) Cheikes filed a motion for partial summary judgment
26   arguing that the Stipulated Judgment should be given issue preclusive effect and that
27   Wlodarczyk’s debt was not dischargeable as a matter of law pursuant to 11 U.S.C.
28   § 523(a)(2)(A). (Id. at 108–37.) After consideration, the bankruptcy court denied the

                                                  3
                                                                               3:19-cv-00062-H-MDD
 1   motion, concluding that issue preclusion did not apply and factual disputes remained as to
 2   Appellant’s § 523(a)(2)(A) claim. (Id. at 139–49.) The case proceeded to a bench trial, after
 3   which the bankruptcy court ordered judgment in favor of Appellee on December 8, 2018,
 4   reaffirming that issue preclusion does not apply and concluding that Appellant failed to
 5   prove the elements of his § 523(a)(2)(A) nondischargeability claim. (Doc. No. 7-9 at 3–
 6   26.)
 7                                         DISCUSSION
 8   I.     Legal Standard
 9          A district court reviews a bankruptcy judge’s decision by applying the same standard
10   of review used by circuit courts when reviewing district court decisions. See In re Greene,
11   583 F.3d 614, 618 (9th Cir. 2009); In re Baroff, 105 F.3d 439, 441 (9th Cir. 1997). “The
12   bankruptcy court’s findings of fact are reviewed for clear error, while its conclusions of
13   law are reviewed de novo.” In re JTS Corp., 617 F.3d 1102, 1109 (9th Cir. 2010) (quotation
14   marks omitted). The district court must accept the bankruptcy court’s factual findings
15   “unless these findings leave the definite and firm conviction that a mistake has been
16   committed by the bankruptcy judge.” In re Straightline Investments, Inc., 525 F.3d 870,
17   876 (9th Cir. 2008). “Mixed questions of law and fact are reviewed de novo.” In re JTS,
18   617 F.3d at 1109. A mixed question of law and fact occurs when the facts are established,
19   the rule of law is undisputed, and the issue is whether the facts satisfy the legal rule. See
20   In re Bammer, 131 F.3d 788, 792 (9th Cir. 1997). When sitting as an appellate court in
21   bankruptcy, the district court need not adopt the bankruptcy court’s rationale and may
22   affirm on any basis supported by the record. See In re Frontier Properties, Inc., 979 F.2d
23   1358, 1364 (9th Cir. 1992).
24   II.    Analysis
25          Appellant argues that the bankruptcy court erred in finding that the state court
26   Stipulated Judgment did not have issue preclusive effect as to his 11 U.S.C. § 523(a)(2)(A)
27   nondischargeability claim. (Doc. No. 10 at 17–22.) Appellant also argues that the
28   bankruptcy court erred in concluding that he did not prove the elements of his

                                                   4
                                                                                3:19-cv-00062-H-MDD
 1   § 523(a)(2)(A) claim. (Id. at 22–32.) After thorough review of the record and in
 2   consideration of the parties’ arguments, the Court concludes that the bankruptcy court
 3   should be affirmed on both issues.
 4         A.     Issue Preclusion
 5         Appellant argues that the bankruptcy court erred in concluding that the parties’ state
 6   court Stipulated Judgment did not have issue preclusive effect with respect to the state law
 7   fraud claim and nondischargeability under § 523(a)(2)(A). (Doc. No. 10 at 17–22.) Because
 8   determining whether issue preclusion applies is a question of law, the Court reviews de
 9   novo the bankruptcy court’s refusal to give a state court judgment preclusive effect. See
10   Far Out Prods., Inc. v. Oskar, 247 F.3d 986, 993 (9th Cir. 2001).
11         “Issue preclusion ‘bars successive litigation of an issue of fact or law actually
12   litigated and resolved in a valid court determination essential to the prior judgment, even
13   if the issue recurs in the context of a different claim.’” ReadyLink Healthcare, Inc. v. State
14   Compensation Ins. Fund, 754 F.3d 754, 760 (9th Cir. 2014) (quoting Taylor v. Sturgell,
15   553 U.S. 880, 892 (2008)). A federal court applies the forum state’s law of issue preclusion.
16   Harmon v. Kobrin (In re Harmon), 250 F.3d 1240, 1245 (9th Cir. 2001). California’s test
17   for issue preclusion has five threshold requirements:
18         First, the issue sought to be precluded from relitigation must be identical to
           that decided in a former proceeding. Second, this issue must have been
19
           actually litigated in the former proceeding. Third, it must have been
20         necessarily decided in the former proceeding. Fourth, the decision in the
           former proceeding must be final and on the merits. Finally, the party against
21
           whom preclusion is sought must be the same as, or in privity with, the party
22         to the former proceeding.
23   Cook v. Harding, 879 F.3d 1035, 1041–42 (9th Cir. 2018) (quoting ReadyLink, 754 F.3d
24   at 760–61). Further, “[a]pplication of issue preclusion must be consistent with the public
25   policies of ‘preservation of the integrity of the judicial system, promotion of judicial
26   economy, and protection of litigants from harassment by vexatious litigation.’” In re
27   Yaikian, 508 B.R. 175, 183 (Bankr. S.D. Cal. 2014) (citing Lucido v. Superior Court, 51
28   Cal. 3d 335, 341–43 (1990)). The party asserting preclusion has the burden of meeting

                                                   5
                                                                                 3:19-cv-00062-H-MDD
 1   these requirements. In re Plyam, 530 B.R. 456, 462 (B.A.P. 9th Cir. 2015) (citing In re
 2   Harmon, 250 F.3d at 1245). The party must provide “a record sufficient to reveal the
 3   controlling facts and pinpoint the exact issues litigated in the prior action. . . . Ultimately,
 4   any reasonable doubt as to what was decided by a prior judgment should be resolved
 5   against allowing the issue preclusive effect.” Id. (internal quotation marks, alterations, and
 6   citation omitted).
 7         When Cheikes was not refunded his investment, he filed a complaint in Orange
 8   County Superior Court against Wlodarczyk for breach of contract, conversion, fraud, and
 9   negligence. (Doc. No. 10-1 at 7–16.) The parties then entered into a settlement agreement
10   and the Stipulated Judgment. (Id. at 22–36.) On motion by Cheikes, the state court entered
11   the Stipulated Judgment as a judgment pursuant to CCP § 664.6. (Id. at 49–50.) The only
12   facts included in the Stipulated Judgment show that Appellee solicited Appellant to
13   participate in financing the SBLC, Appellant placed €300,000 into the escrow account,
14   Appellant’s investment was improperly released from escrow, and Appellant filed the
15   action to enforce the personal and corporate guarantees made by Appellee. (Id. at 22–23,
16   26.) The Stipulated Judgment states that it is a “compromise on the breach of contract
17   (guarantee), conversion and fraud claims filed by Plaintiffs and it is expressly agreed by
18   the Defendants that this Stipulated Judgment is not dischargeable pursuant to 11 U.S. Code
19   § 523 should either of the Defendants file for bankruptcy protection under any section of
20   Title 11 of the United States Codes.” (Id. at 25–26.) Appellant argues that the Stipulated
21   Judgment’s resolution of the state court fraud claim has an issue preclusive effect with
22   regards to his nondischargeability claim. (Doc. No. 10 at 17–22.) The bankruptcy court
23   concluded that the Stipulated Judgment is not automatically given preclusive effect under
24   CCP § 664.6 and Appellant failed to meet the California test for issue preclusion. (Doc.
25   No. 12-1 at 501–02.) After review of the parties’ arguments and the record, the Court agrees
26   with the bankruptcy court’s conclusion.
27         Appellant first argues that the Stipulated Judgment is given preclusive effect because
28   it was entered by the state court pursuant to CCP § 664.6. (Doc. No. 10 at 17.) CCP § 664.6

                                                    6
                                                                                  3:19-cv-00062-H-MDD
 1   states “If parties to pending litigation stipulated . . . for settlement of the case, or part
 2   thereof, the court, upon motion, may enter judgment pursuant to the terms of the
 3   settlement.” The Court agrees that a judgment under CCP § 664.6 may be entitled to an
 4   issue preclusive effect, however, such an effect is not automatic. A judgment entered under
 5   CCP § 664.6 must still meet the elements under California law in order for issue preclusion
 6   to apply. See Sturgeon-Garcia v. Cagno, 567 B.R. 364, 371 (N.D. Cal. 2017), aff’d, 740 F.
 7   App’x 144 (9th Cir. 2018). Additionally, the Stipulated Judgment does not automatically
 8   preclude dischargeability by way of its nondischargeability waiver because such
 9   prepetition waivers are unenforceable, which Appellant does not dispute. See In re Huang,
10   275 F.3d 1173, 1177 (9th Cir. 2002).
11         The Court therefore turns to whether the Stipulated Judgment meets the
12   requirements for issue preclusion. In applying this test, stipulated judgments in California
13   are generally not afforded issue preclusive effect. In re Yaikian, 508 B.R. at 179. “The
14   reason is that these judgments are the product, not of litigation but of negotiation.” Id. Here,
15   Appellee does not dispute that the second, fourth, and fifth elements for issue preclusion
16   are met. The first requirement for issue preclusion is met because the elements for fraud
17   and § 523(a)(2)(A) are identical. See In re Younie, 211 B.R. 367, 374 (B.A.P. 9th Cir.
18   1997), aff’d, 163 F.3d 609 (9th Cir. 1998).
19         The third element, requiring that the issue be necessarily decided, is not met because
20   Appellant has failed to show “a record sufficient to reveal the controlling facts and pinpoint
21   the exact issues litigated in the prior action.” In re Plyam, 530 B.R. at 462. The Stipulated
22   Judgment references no facts in relation to the fraud claim. Even further, the Stipulated
23   Judgment makes no express finding of fraud. Rather, the Stipulated Judgment’s only
24   reference to fraud is where it states that it is a “compromise on the breach of contract
25   (guarantee), conversion and fraud claims.” (Doc. No. 10-1 at 25–26.) The only facts
26   included in the Stipulated Judgment merely show that Appellee owes Appellant a debt.
27   (See id. at 22–23, 26.) Thus, as astutely noted by the bankruptcy court, Appellee would be
28   issue precluded from arguing that he does not owe a debt to Appellant. That however is not

                                                    7
                                                                                  3:19-cv-00062-H-MDD
 1   the issue here—the issue is whether the guarantee debt was procured by fraud. The
 2   Stipulated Judgment and state court record provided to the Court do not show that the issue
 3   of fraud was necessarily decided because the Stipulated Judgment lacks any substantive
 4   reference to the fraud claim or facts supporting a fraud claim.
 5          “The role of the state court in entering the judgment on a stipulation is more
 6   circumscribed so that unless the state court record reflects that it considered evidence of
 7   the wrongdoing at issue, the substantive issues are neither actually nor necessary decided
 8   by the state court.” In re Yaikian, 508 B.R. at 179; see In re Younie, 211 B.R. at 374 (issue
 9   of fraud was necessarily decided where the judgment contained factual findings related to
10   the fraud counts of the complaint). “If the stipulation does no more than assess the amount
11   of the judgment without any indication of the facts on which the judgment is based, then
12   there is not a sufficient record on which to base collateral estoppel.” In re Berr, 172 B.R.
13   299, 307 (B.A.P. 9th Cir. 1994) (citations omitted). Here, the Stipulated Judgment assesses
14   the total amount of judgment for all claims combined and includes facts supporting the
15   breach of contract claim, but provides no facts supporting judgment on the fraud claim.
16   Because the state court record provided by Appellant does not reflect that the state court
17   considered evidence of fraud, the issue was “neither actually nor necessarily decided by
18   the state court.” In re Yaikian, 508 B.R. at 179; see In re Huang, 275 F.3d at 1178. Thus,
19   this presents doubt as to what was decided in the state court judgment, which should be
20   resolved against allowing the issue preclusive effect. See In re Plyam, 530 B.R. at 462.
21   Accordingly, the Court determines that the bankruptcy court properly concluded that the
22   stipulated judgment does not have issue preclusive effect in this case.
23         B.     11 U.S.C. § 523(a)(2)(A) Claim
24         Next, Appellant argues that the bankruptcy court erred in concluding that he did not
25   prove the elements for his 11 U.S.C § 523(a)(2)(A) nondischargeability claim. (Doc. No.
26   10 at 22–32.) The bankruptcy court came to this conclusion in its final judgment after
27   hearing all of the evidence at trial. (Doc. No. 7-9 at 3–26.) “Whether a requisite element of
28   a § 523(a)(2)(A) claim is present is a factual determination reviewed for clear error.” In re

                                                   8
                                                                                3:19-cv-00062-H-MDD
 1   Tallant, 218 B.R. 58, 63 (B.A.P. 9th Cir. 1998) (citing Anastas v. American Sav. Bank (In
 2   re Anastas), 94 F.3d 1280, 1283 (9th Cir. 1996)).
 3         Under the Bankruptcy Code, a debt “for money, property, services, or an extension,
 4   renewal, or refinancing of credit” is nondischargeable in bankruptcy to the extent that such
 5   a debt is obtained by “false pretenses, a false representation, or actual fraud, other than a
 6   statement respecting the debtor’s or an insider’s financial condition[.]” 11 U.S.C.
 7   § 523(a)(2)(A). In order to succeed on a claim of nondischargeability under § 523(a)(2)(A),
 8   a creditor must show: “(1) the debtor made . . . representations; (2) that at the time he knew
 9   they were false; (3) that he made them with the intention and purpose of deceiving the
10   creditor; (4) that the creditor relied on such representations; and (5) that the creditor
11   sustained the alleged loss and damage as the proximate result of the misrepresentations
12   having been made.” In re Sabban, 600 F.3d 1219, 1222 (9th Cir. 2010) (citation and internal
13   alteration omitted). The creditor has the burden of proving the elements by a preponderance
14   of the evidence. Id. The Ninth Circuit has held that this exception to dischargeability of
15   debts in bankruptcy “should be construed strictly against creditors and in favor of debtors.”
16   Id. (quoting Klapp v. Landsman (In re Klapp), 706 F.2d 998, 999 (9th Cir. 1983)).
17         After review of the record and the parties’ arguments, the Court concludes that the
18   bankruptcy court did not err in concluding that Appellant failed to prove
19   nondischargeability under § 523(a)(2)(A). The bankruptcy court issued a thorough opinion
20   after hearing all evidence at trial, concluding that Appellant met none of the requisite
21   elements. (Doc. No. 7-9 at 15–24.) On the first element, Appellant argues that Appellee
22   made false representations by saying that he knew and had transacted with the parties to
23   the deal, and that he had the financial ability and intent to pay the guarantee. (Doc. No. 10
24   at 23.) With respect to Appellant’s argument that Appellee made representations by stating
25   that he knew and had transacted with the parties to the deal, the bankruptcy court concluded
26   that this contradicted Cheikes’s own testimony that the only fraud was in executing the
27   guarantee. (Doc. No. 7-9 at 16.) Further, the bankruptcy court credited Wlodarczyk’s
28   testimony in which he states that he did not recall saying those things. (Id.) The record

                                                   9
                                                                                 3:19-cv-00062-H-MDD
 1   presents a factual dispute as to whether false representations were made by Appellee to
 2   induce the initial agreement. (See Doc. Nos. 7-9 at 10; 10 at 24; 12-1 at 497.) Wlodarczyk
 3   and Cheikes were the only witnesses at trial. (Doc. No. 10-1 at 8.) In sum, the bankruptcy
 4   court chose to believe Wlodarczyk’s testimony instead of Cheikes’s testimony. The Court
 5   concludes that the bankruptcy court’s finding that Wlodarczyk did not make
 6   representations regarding past experience with the parties to the deal was logical, plausible,
 7   and supported by the record, and therefore not the result of clear error. See In re
 8   Straightline, 525 F.3d at 876; In re Snapir, No. 2:12-BK-50058-BR, 2017 WL 5022354, at
 9   *5 (B.A.P. 9th Cir. Nov. 3, 2017).
10         With respect to alleged misrepresentations regarding Appellee’s ability to pay, the
11   Court agrees with the bankruptcy court that Appellant failed to show any actionable
12   representation or omission. Appellant does not identify actual representations of financial
13   condition made by Appellee, but rather, argues that Appellee did not have the financial
14   resources to pay the guarantee and his failure to disclose this constitutes fraud under §
15   523(a)(2)(A). (Doc. No. 10 at 25–26.) “A debtor’s failure to disclose material facts
16   constitutes a fraudulent omission under § 523(a)(2)(A) if the debtor was under a duty to
17   disclose and the debtor’s omission was motivated by an intent to deceive.” In re Harmon,
18   250 F.3d at 1246 n.4 (citing Citibank (South Dakota), N.A. v. Eashai (In re Eashai), 87
19   F.3d 1082, 1089–90 (9th Cir.1996)). As correctly noted by the bankruptcy court, a contract
20   does not include an implicit representation of the debtor’s ability to perform. See In re
21   Eashai, 87 F.3d at 1090 (quoting Karelin v. Bank of America Nat’l Trust & Sav. Ass’n (In
22   re Karelin), 109 B.R. 943 (9th Cir. BAP 1990); In re Sharma, No. ADV LA 11-01555 PC,
23   2013 WL 1987351, at *13 n.13 (B.A.P. 9th Cir. May 14, 2013), aff’d, 607 F. App’x 713
24   (9th Cir. 2015) (citing In re Karelin, 109 B.R. at 947). Therefore, the relevant inquiry is
25   whether Appellee had a duty to disclose his financial condition. To determine whether a
26   duty to disclose exists, courts look to the test for common law fraud found in the
27   Restatement of Torts. See Field v. Mans, 516 U.S. 59, 71 (1995). “The Restatement in
28   § 551(2) specifies that a party to a business transaction is under a duty to disclose to the

                                                   10
                                                                                 3:19-cv-00062-H-MDD
 1   other party when the matters are known to him because of a fiduciary or other similar
 2   relation of trust and confidence between them.” In re Del Valle, 577 B.R. 789, 802 (Bankr.
 3   C.D. Cal. 2017). Further, a party has a duty to disclose “matters known to him that he
 4   knows to be necessary to prevent his partial or ambiguous statement of the facts from being
 5   misleading[.]” In re Baljian, No. ADV 12-90166-CL, 2014 WL 1287127, at *7 (Bankr.
 6   S.D. Cal. Mar. 26, 2014) (quoting Restatement (Second) of Torts § 551(b)). The
 7   bankruptcy court here correctly concluded based on its factual findings, which are
 8   consistent with the record, that Appellee was under no duty to disclose his financial
 9   condition. (See Doc. No. 7-9 at 21-22.) Appellant was the one who initiated the guarantee
10   and did not request that Appellee disclose his financial condition. (Id. at 21.) The only
11   statement made by Appellee was that he intended to honor the guarantee, which was
12   unambiguous and did not require any additional disclosures. (See Doc. No. 10-1 at 330.)
13   Appellee and Appellant did not have any particular relation of trust and confidence because
14   they had not previous transacted before and were only recently introduced through Bakshi.
15   (Doc. No. 10-1 at 171.) The parties never even met face-to-face until trial. (Doc. No. 7-9
16   at 22.) Accordingly, the bankruptcy court made factual findings, which are supported by
17   the record and not the result of clear error, that show that Appellee was under no duty to
18   disclose his financial condition at the time of the guarantee.
19          Further, any nonwritten representations of a debtor’s financial condition are not
20   grounds for fraud-based nondischargeability under § 523(a)(2). In re Anastas, 94 F.3d
21   1280, 1285 (9th Cir. 1996) (“We emphasize that the representation made by the card holder
22   in a credit card transaction is not that he has an ability to repay the debt; it is that he has an
23   intention to repay. Indeed, section 523(a)(2) expressly prohibits using a non-written
24   representation of a debtor's financial condition as a basis for fraud.”) Appellant argues in
25   his reply that Appellee made written representations regarding his financial condition in
26   the guarantee. (Doc. No. 14 at 8.) However, the record shows that the guarantee itself does
27   not include any representation of Appellee’s financial condition. (See Doc. No. 10-1 at
28   330.) Additionally, in arguing that knowingly delivering a guarantee on which the debtor

                                                     11
                                                                                    3:19-cv-00062-H-MDD
 1   cannot pay constitutes fraud, Appellant only cites to two bankruptcy cases that are over 20
 2   years old and are not controlling. (Doc. No. 10 at 25.) See In re Rieder, 178 B.R. 373, 377
 3   (Bankr. S.D.N.Y. 1995), aff’d sub nom. Fellows, Read & Assocs., Inc. v. Rieder, 194 B.R.
 4   734 (S.D.N.Y. 1996), aff’d, 116 F.3d 465 (2d Cir. 1997); In re Ekrem, 192 B.R. 982, 993
 5   (Bankr. C.D. Cal. 1996). Even under this limited case law Appellant’s argument fails
 6   because he has failed to demonstrate that any alleged falsity was knowing. The bankruptcy
 7   court made a factual finding that there was no falsity and even assuming there was falsity,
 8   Appellee had no knowledge of it. (Doc. No. 7-9 at 20.) On review of the record, the Court
 9   concludes that such a factual finding is logical, plausible, and supported by the record. See
10   In re Straightline, 525 F.3d at 876; In re Snapir, No. 2:12-BK-50058-BR, 2017 WL
11   5022354, at *5. Therefore, the Court agrees with the bankruptcy court that Appellee made
12   no actionable representations regarding his ability to pay the guarantee.
13         Turning to alleged misrepresentations regarding Appellee’s intent to pay, Appellant
14   argues that Appellee made the guarantee without intent to perform, which constitutes fraud
15   sufficient to support a § 523(a)(2)(A) claim. (Doc. No. 10 at 28–30.) “[A] promise made
16   with a positive intent not to perform or without a present intent to perform satisfies
17   § 523(a)(2)(A).” In re Barrack, 217 B.R. 598, 606 (B.A.P. 9th Cir. 1998) (citing In re
18   Rubin, 875 F.2d 755, 759 (9th Cir. 1989)). The bankruptcy court concluded that Appellee
19   intended to perform on the guarantee. (Doc. No. 7-9 at 20–22.) In doing so, the bankruptcy
20   court made factual findings in support of such a conclusion, including that Appellant
21   initiated the guarantee, not Appellee, and that Cheikes testified “that he still believes the
22   deal was a legitimate one and could have succeeded had Anthonysamy performed as
23   expected.” (Id. at 21.) This indicates that Cheikes did not himself believe that Appellee
24   entered the guarantee with any intent to deceive. The bankruptcy court also concluded that
25   Appellee was motivated not by an intent to deceive, but rather by a desire to protect
26   Appellant from loss and save the closely-impending transaction. (Id. at 22.) The Court
27   defers to these factual findings because they are not the result of clear error, as they are
28   logical, plausible, and supported by the record. See In re Straightline, 525 F.3d at 876; In

                                                  12
                                                                                 3:19-cv-00062-H-MDD
 1   re Snapir, No. 2:12-BK-50058-BR, 2017 WL 5022354, at *5. These facts support the
 2   bankruptcy court’s finding that Appellee had no present intent to deceive Appellant when
 3   he entered the guarantee and rather, Appellee had intent to perform on the guarantee. The
 4   Court therefore concludes that such a conclusion is not the result of clear error. See In re
 5   Straightline, 525 F.3d at 876. Thus, on the first element under § 523(a)(2)(A), the Court
 6   agrees with the bankruptcy court that Appellant failed to show by a preponderance of the
 7   evidence that Appellee made any actionable representation.
 8         On the second element for § 523(a)(2)(A), the bankruptcy court concluded that there
 9   was no falsity with respect to Appellee’s agreement to the guarantee and even assuming
10   any falsity, there was no evidence that Appellee knew of such falsity. (Doc No. 7-9 at 20.)
11   Appellant argues that this factual finding is the result of clear error. (Doc. No. 10 at 25–
12   27.) Appellant argues that “a representation may be fraudulent, without knowledge of its
13   falsity, if the person making it ‘is conscious that he has merely a belief in its existence and
14   recognizes that there is a chance more or less great, that the fact may not be as it is
15   represented.” (Doc. No. 14 at 9 (quoting In re Gertsch, 237 B.R. 160, 168 (B.A.P. 9th Cir.
16   1999)). After thorough review of the record, the Court concludes that the bankruptcy
17   court’s factual findings that there was no falsity or knowledge of falsity are not the result
18   of clear error because such factual findings are logical, plausible, and supported by the
19   record. See In re Straightline, 525 F.3d at 876; In re Snapir, No. 2:12-BK-50058-BR, 2017
20   WL 5022354, at *5. Further, the argument from Appellant’s reply also fails because
21   Appellant failed to demonstrate that Appellee made any representation or that any
22   representation was false. Therefore, the Court concludes that the bankruptcy court properly
23   decided that Appellant failed to demonstrate this element by a preponderance of the
24   evidence.
25         With respect to the third element requiring intent to deceive, Appellant argues that
26   the bankruptcy court clearly erred because its analysis focused on the initial transaction
27   rather than the guarantee. (Doc. No. 14 at 9.) This however is not the case because the
28   bankruptcy court expressly states that it concluded that Appellee “did not intend to deceive

                                                   13
                                                                                 3:19-cv-00062-H-MDD
 1   [Appellant] by signing the guarantee.” (Doc. No. 7-9 at 20.) The bankruptcy court’s
 2   analysis of this element, like the other elements, is focused on the guarantee, and the
 3   bankruptcy court was careful to note when it was instead discussing the initial transaction.
 4   On review of the record, the Court concludes that the bankruptcy court’s factual findings
 5   in support of its conclusion that Appellee had no intent to deceive with respect to agreeing
 6   to the guarantee are logical, plausible, and supported by the record. See In re Straightline,
 7   525 F.3d at 876; In re Snapir, No. 2:12-BK-50058-BR, 2017 WL 5022354, at *5. Thus, the
 8   Court concludes that the bankruptcy court made no clear error in deciding that Appellant
 9   did not meet his burden of demonstrating intent to deceive by a preponderance of the
10   evidence.1 Accordingly, the Court concludes that the bankruptcy court properly concluded
11   that Appellant failed to prove his § 523(a)(2)(A) nondischargeability claim.
12                                              CONCLUSION
13           For the reasons above, the Court affirms the bankruptcy court’s judgment in favor
14   of Appellee/Debtor Richard Wlodarczyk. The Court directs the Clerk of Court to close the
15   case.
16           IT IS SO ORDERED.
17   DATED: July 15, 2019
18
                                                          MARILYN L. HUFF, District Judge
19                                                        UNITED STATES DISTRICT COURT
20
21
22
23
24
     1
25     Because the Court agrees with the bankruptcy court that Appellant failed to demonstrate the first three
     elements of his § 523(a)(2)(A) claim, the Court need not address the remaining elements of reliance,
26   causation, and damages. Nonetheless, after thorough review of the record, the Court is also inclined to
     conclude that the bankruptcy court properly concluded that the remaining elements were not met because
27   its factual findings with respect to these elements are logical, plausible, and supported by the record. See
28   In re Straightline, 525 F.3d at 876; In re Tallant, 218 B.R. at 63; In re Snapir, No. 2:12-BK-50058-BR,
     2017 WL 5022354, at *5.

                                                         14
                                                                                            3:19-cv-00062-H-MDD
